Filed with the Securities and Exchange Commission on December 30, 2011 1933 Act Registration File No. 33-7699 1940 Act File No. 811-4786 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMN-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED REGISTRATION NO. 33-7699 Post-Effective Amendment No.46 and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED REGISTRATION NO. 811-4786 Amendment No.46 ARIEL INVESTMENT TRUST (Exact Name of Registrant as Specified in Charter) 200 East Randolph Drive, Suite2900 Chicago, Illinois 60601 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (312) 726-0140 Agent for service: With copies to: Arthur Don, Esq. Greenberg Traurig, LLP 77 West Wacker Drive Chicago, IL 60601 Anita Zagrodnik Ariel Investment Trust 200 East Randolph Drive Suite2900 Chicago, Illinois 60601 Alia S. Mendez, Esq. U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue MailCode: MK-WI-T10F Milwaukee, Wisconsin 53202 Approximate Date of Proposed Public Offering: All Classes of Shares of Ariel International Equity Fund and Ariel Global Equity Fund approximately January 3, 2012, or as soon as otherwise reasonably practicable after the effective date of this Registration Statement.All other Shares, upon effectiveness of this Registration Statement. It is proposed that this filing will become effective: x immediately upon filing pursuant to paragraph (b) oon (date) pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o on (date) pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note:This Post-Effective Amendment (“PEA”) No. 46 to the Registration Statement of Ariel Investment Trust (the “Trust”) is being filed for purpose of responding to SEC comments with respect to PEA No. 44 Accession No. 0000894189-11-004626 adding an institutional share class to the existing series of the Trust and PEA No. 45 Accession No. 0000894189-11-004628 adding two new series, Ariel International Equity Fund and Ariel Global Equity Fund, to the Trust.This PEA No.46 to the Registration Statement contains: Prospectus of all the Funds Statement of Additional Information of all the Funds PartC and Signature Pages Exhibits Table of Contents - Prospectus CONTENTS Fund summaries 1 Ariel Fund 4 Ariel Appreciation Fund 7 Ariel Focus Fund 10 Ariel Discovery Fund 12 Ariel International Equity Fund 15 Ariel Global Equity Fund 18 Patient investing defined 21 Management of the Funds 23 Managing your Ariel account 34 Financial highlights Ariel Fund Investment objective Ariel Fund pursues long-term capital appreciation by investing in undervalued companies that show strong potential for growth. Fees and expenses of the Fund The table below describes fees and expenses that you may pay if you buy and hold shares of the Fund. You do not pay a sales charge or load when you buy or sell shares. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Class Institutional Class (Class I) Management fees 0.59% 0.59%1 Distribution and service (12b-1) fees 0.25% None Other expenses 0.20% 0.20%1 Total annual operating expenses 1.04% 0.79%1 1 The inception date for the Class I shares is December 30, 2011. These expenses are based on estimated amounts for the current fiscal year. The example below illustrates the expenses you would pay on a $10,000 investment in Ariel Fund. It assumes the Fund earned an annual return of 5% each year, the Fund’s operating expenses remain the same and that you redeem your shares at the end of each time period. The example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. Your actual expenses may be greater or less than the amounts shown. 1-Year 3-Year 5-Year 10-Year Investor Class $106 $331 $574 $1,271 Institutional Class (Class I) $81 $252 $439 $978 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). Higher turnover rates may indicate higher transaction costs and may result in higher taxes when shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 29% of the average value of its portfolio. Principal investment strategy Ariel Fund invests primarily in common stocks of U.S. companies and the Fund generally will have a weighted average market capitalization between $1 billion and $7.5 billion. The Fund will not hold stocks that fall within the top two quintiles of the Russell U.S. equity indexes (a comprehensive representation of market-cap weighted security indexes of the investable U.S. equity market) and if such stock falls outside the parameters, it will be sold by the end of the following quarter. The essence of the Fund’s strategy is a combination of patience and stock selection. The Fund seeks to hold investments for a relatively long period of time—generally five years. The Fund seeks to invest in quality companies in industries in which Ariel Investments, LLC (“Ariel” or the “Adviser”) has expertise including the financial services and consumer discretionary sectors. The Fund only buys when Ariel believes that these businesses are selling at excellent values. Table of Contents - Prospectus 1 Quality companies typically share several attributes that Ariel believes will result in capital appreciation over time: high barriers to entry, sustainable competitive advantages, predictable fundamentals that allow for double-digit earnings growth, skilled management teams and solid financials. Ariel’s strategy to focus on a limited number of names and industries is designed to add value in areas in which it has expertise. We believe this approach creates a portfolio of well-researched stocks. As disciplined value investors, we make opportunistic purchases when great companies are temporarily out of favor—generally seeking to invest in companies that are trading at a low valuation relative to potential earnings and/or a low valuation relative to intrinsic worth. We will sell a stock if its valuation reaches our private market value, as determined by the Adviser, or if there are material changes to a company’s fundamentals. The Fund does not invest in corporations whose primary source of revenue is derived from the production or sale of tobacco products or the manufacture of handguns. We believe these industries are more likely to face shrinking growth prospects, draining litigation costs and legal liability that cannot be quantified. Ariel Fund is a diversified fund that will generally hold between 30–50 securities in its portfolio. Principal risks Although Ariel makes every effort to achieve the Fund’s objective of long-term capital appreciation, Ariel cannot guarantee it will attain that objective. You could lose money by investing in this Fund. The principal risks are: v Small and medium capitalization stocks held by the Fund could fall out of favor and returns would subsequently trail returns from the overall stock market. The performance of such stocks could also be more volatile. v The general level of stock prices could decline. v The Fund often invests a significant portion of its assets in companies within the financial services and consumer discretionary sectors and its performance may suffer if these sectors underperform the overall stock market. You should consider investing in the Fund if you are looking for long-term capital appreciation and are willing to accept the associated risks. Performance The bar chart below and the table on the following page show two aspects of the Fund: variability and performance. The bar chart shows the variability of the Fund’s Investor Class annual total returns over time by showing changes in the Fund’s Investor Class performance from year to year. The table shows the Fund’s Investor Class average annual total returns for certain time periods compared to the returns of the S&P 500 Index, a broad measure of market performance, and indices that reflect the market sectors in which the Fund invests. The bar chart and table provide some indication of the risks of investing in the Fund. To obtain updated performance information, visit the Fund’s website at arielinvestments.com or call 800.292.7435. The Fund’s past performance, before and after taxes, is not necessarily an indication of its future performance. Total Return for the Year Ended December 31 Table of Contents - Prospectus 2 As of December 31, 2010 Average Annual Total Returns Since Inception 1-Year 5-Year 10-Year (11/6/86) Investor Class Return Before Taxes 25.97% 2.93% 7.03% 11.39% Investor Class Return After Taxes on Distributions 25.97% 2.41% 6.49% 9.82% Investor Class Return After Taxes on Distributions and Sale of Fund Shares 16.88% 2.47% 6.10% 9.55% S&P 500 Index (reflects no deductions for fees, expenses or taxes) 15.06% 2.29% 1.41% 9.51% Russell 2000 Value Index (reflects no deductions for fees, expenses or taxes) 24.50% 3.52% 8.42% 10.73% Russell 2500 Value Index (reflects no deductions for fees, expenses or taxes) 24.82% 3.85% 8.53% 11.34% Russell 2500 Index (reflects no deductions for fees, expenses or taxes) 26.71% 4.86% 6.98% 10.57% After tax returns are calculated using the highest historical individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on your tax situation and are not relevant if Fund shares are held in tax-deferred arrangements, such as Individual Retirement Accounts (IRAs). One of the Fund’s benchmarks has been changed from the Russell 2500 Index to the Russell 2000 Value Index as the Adviser believes the new index is more indicative of the market capitalization and style profile of the Fund. The inception date for the Fund’s Class I shares is December 30, 2011. Investment adviser Ariel Investments, LLC is the investment adviser to the Fund. Portfolio managers John W. Rogers, Jr., Lead Portfolio Manager since 1986 John P. Miller, CFA, Portfolio Manager since 2006 Kenneth E. Kuhrt, CPA, Portfolio Manager since December 2011 Table of Contents - Prospectus 3 Ariel Appreciation Fund Investment objective Ariel Appreciation Fund pursues long-term capital appreciation by investing in undervalued companies that show strong potential for growth. Fees and expenses of the Fund The table below describes fees and expenses that you may pay if you buy and hold shares of the Fund. You do not pay a sales charge or load when you buy or sell shares. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Class Institutional Class (Class I) Management fees 0.70% 0.70%1 Distribution and service (12b-1) fees 0.25% None Other expenses 0.20% 0.20%1 Total annual operating expenses 1.15% 0.90%1 1 The inception date for the Class I shares is December 30, 2011. These expenses are based on estimated amounts for the current fiscal year. The example below illustrates the expenses you would pay on a $10,000 investment in Ariel Appreciation Fund. It assumes the Fund earned an annual return of 5% each year, the Fund’s operating expenses remain the same and that you redeem your shares at the end of each time period. The example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. Your actual expenses may be greater or less than the amounts shown. 1-Year 3-Year 5-Year 10-Year Investor Class $117 $365 $633 $1,398 Institutional Class (Class I) $92 $287 $498 $1,108 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). Higher turnover rates may indicate higher transaction costs and may result in higher taxes when shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 26% of the average value of its portfolio. Principal investment strategy Ariel Appreciation Fund invests primarily in common stocks of U.S. companies and the Fund generally will have a weighted average market capitalization between $2 billion and $15 billion. The Fund will not hold stocks that fall within the top quintile of the Russell U.S. equity indexes (a comprehensive representation of market-cap weighted security indexes of the investable U.S. equity market) and if such stock falls outside the parameters, it will be sold by the end of the following quarter. The essence of the Fund’s strategy is a combination of patience and stock selection. The Fund seeks to hold investments for a relatively long period of time—generally five years. Table of Contents - Prospectus 4 The Fund seeks to invest in quality companies in industries in which the Adviser has expertise including the financial services and consumer discretionary sectors. The Fund only buys when Ariel believes that these businesses are selling at excellent values. Quality companies typically share several attributes that Ariel believes will result in capital appreciation over time: high barriers to entry, sustainable competitive advantages, predictable fundamentals that allow for double-digit earnings growth, skilled management teams and solid financials. Ariel’s strategy to focus on a limited number of names and industries is designed to add value in areas in which it has expertise. We believe this approach creates a portfolio of well-researched stocks. As disciplined value investors, we make opportunistic purchases when great companies are temporarily out of favor—generally seeking to invest in companies that are trading at a low valuation relative to potential earnings and/or a low valuation relative to intrinsic worth. We will sell a stock if its valuation reaches our private market value, as determined by the Adviser, or if there are material changes to a company’s fundamentals. The Fund does not invest in corporations whose primary source of revenue is derived from the production or sale of tobacco products or the manufacture of handguns. We believe these industries are more likely to face shrinking growth prospects, draining litigation costs and legal liability that cannot be quantified. Ariel Appreciation Fund is a diversified fund that will generally hold between 30–50 securities in its portfolio. Principal risks Although Ariel makes every effort to achieve the Fund’s objective of long-term capital appreciation, Ariel cannot guarantee it will attain that objective. You could lose money by investing in this Fund. The principal risks are: v Medium capitalization stocks held by the Fund could fall out of favor and returns would subsequently trail returns from the overall stock market. The performance of such stocks could also be more volatile. v The general level of stock prices could decline. v The Fund often invests a significant portion of its assets in companies within the financial services and consumer discretionary sectors and its performance may suffer if these sectors underperform the overall stock market. You should consider investing in the Fund if you are looking for long-term capital appreciation and are willing to accept the associated risks. Performance The bar chart below and the table on the following page show two aspects of the Fund: variability and performance. The bar chart shows the variability of the Fund’s Investor Class annual total returns over time by showing changes in the Fund’s Investor Class performance from year to year. The table shows the Fund’s Investor Class average annual total returns for certain time periods compared to the returns of the S&P 500 Index, a broad measure of market performance, and indices that reflect the market sectors in which the Fund invests. The bar chart and table provide some indication of the risks of investing in the Fund. To obtain updated performance information, visit the Fund’s website at arielinvestments.com or call 800.292.7435. The Fund’s past performance, before and after taxes, is not necessarily an indication of its future performance. Total Return for the Year Ended December 31 Table of Contents - Prospectus 5 As of December 31, 2010 Average Annual Total Returns Since Inception 1-Year 5-Year 10-Year (12/1/89) Investor Class Return Before Taxes 19.61% 4.79% 7.22% 10.73% Investor Class Return After Taxes on Distributions 19.61% 3.80% 6.53% 9.50% Investor Class Return After Taxes on Distributions and Sale of Fund Shares 12.76% 3.85% 6.17% 9.16% S&P 500 Index (reflects no deductions for fees, expenses or taxes) 15.06% 2.29% 1.41% 8.54% Russell Midcap Value Index (reflects no deductions for fees, expenses or taxes) 24.75% 4.08% 8.07% 11.30% RussellMidcap Index (reflects no deductions for fees, expenses or taxes)
